Scott filed a suit in the district court of El Paso county, Tex., against appellant, to recover damages resulting from personal injuries sustained by him in the state of Arizona while in the employment of appellant, which injuries it is alleged were caused by appellant's negligence. Citation was issued and served in El Paso county, Tex., upon H. J. Simmons, appellant's general manager. The present suit was instituted by appellant to enjoin the prosecution of the first-mentioned suit. In the court below a temporary injunction was issued, which was thereafter dissolved, and from the order of dissolution this appeal is prosecuted. This is a companion case to El Paso  Southwestern Company v. Chisholm, 180 S.W. 156, decided upon a former day of this term. The pleadings and evidence are the same as in that case, except as modified by the fact that Scott's injuries were sustained in Arizona. The same questions arise. We refer to that case for statement of the pleadings, evidence, and issues, and for our findings of fact and conclusions of law. Such statement, findings, and conclusions, as applied to this case, are to be considered in connection with the fact that Scott's injuries were sustained in Arizona, instead of in New Mexico. For the reasons stated in said companion case, the judgment herein is affirmed.